10

121

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

a7

28

Case 2:19-cr-00084-MWF Document1 Filed 02/14/19 Pagelof2 Page ID#:1

 

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, -WE
Plaintiff,
v. [18 U.S.C. § 152(1): Fraudulent
Concealment of Property In
PEJMAN VINCENT MEHDIZADEH, Bankruptcy]
Defendant.

 

 

 

 

The United States Attorney charges:

[18 U.S.C. § 152(1)]

Beginning on or about June 30, 2010, and continuing through at
least on or about July 12, 2011, within the Central District of
California, and elsewhere, defendant PEJMAN VINCENT MEHDIZADEH
(“defendant”), knowingly and fraudulently concealed property
belonging to the bankruptcy estate in the case entitled Pejman V.
Mehdizadeh, Case No. 10-BK-36936-ER, filed on June 30, 2010 within
the Central District of California, from the trustee charged with
control of the debtor’s property and from the creditors and the

United States Trustee, specifically:

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00084-MWF Document1 Filed 02/14/19 Page2of2 Page ID #:2

a. Defendant’s ownership interest in PVM International,
Inc., a Nevada corporation, and PVM International, Inc., a California
corporation;

b. Intellectual property described in United States
Patent Application for a Vending Machine Apparatus to Dispense Herbal
Medications and Prescription Medicines, filed with the United States
Patent and Trademark Office, and bearing number 11/999,385, and the
resulting United States Patent No. US 7,884,363 BI issued on or about
November 30, 2010, which application and patent were each owned and
controlled by defendant; and

c. Accounts receivable for which defendant ultimately
received payments in September and October 2010 totaling
approximately $65,000.

NICOLA T. HANNA

United States Attorney

Scab Gann rege

Deenty Chick, Cri mire} Division. For
LAWRENCE S. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

RANEE A. KATZENSTEIN
Assistant United States Attorney
Chief, Major Frauds Section

STEPHEN A. CAZARES
Assistant United States Attorney
Deputy Chief, Major Frauds Section

 
